DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linn et al. (US 2018/0358690, cited by the applicant).
Re claim 1:	Linn teaches an antenna device comprising a an iris glass substrate (102) serving as a first substrate, an iris metal layer (103) serving as a first conductive element disposed on the first substrate to define, on the first substrate, a recessed region adjacent to the first conductive element, a patch glass substrate (101) serving as a second substrate facing the first substrate, a patch (106) serving as a 
Re claim 2:	The antenna device further comprising an effective region, wherein in the top view of the antenna device, the effective region overlaps the first conductive element and the second conductive element, at least one edge of the effective region being separated from a corresponding edge of the second conductive element by a distance, and the insulating layer being located outside the effective region (figs 1A-1C).
Re claim 3:	Wherein the distance is in a range of 1 µm to 1000 µm (i.e., the thickness of iris is 2 µm and cell gap is 2.7 µm, therefore the distance can be between 1 µm and 1000 µm, paragraph 0045).
Re claim 9:	Wherein in the top view of the antenna device, the second conductive element and the effective region are surrounded by at least a part of the insulating layer (figs 1A-1C).
Re claim 10:	Wherein the second conductive element traverses the recessed region (figs 1A-1C).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teachings the antenna device comprising the insulating layer, wherein the insulating layer comprises a first part and a second part, wherein in the top view of the antenna device, the first part overlaps the recessed region, and the second part overlaps the first conductive element and is located outside the effective region as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sazegar et al. (US 2016/0261042) teaches a device with an antenna element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/           Primary Examiner, Art Unit 2887